In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00469-CR
     ___________________________

  HEATHER LEIGH HARRIS, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 355th District Court
          Hood County, Texas
        Trial Court No. CR13266


 Before Sudderth, C.J.; Kerr and Womack, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      A jury found Appellant Heather Leigh Harris guilty of aggravated assault of a

public servant by threat, an offense alleged to have occurred on July 21, 2015. See Tex.

Penal Code Ann. § 22.02. The jury then assessed Harris’s punishment at 15 years’

confinement in the Texas Department of Criminal Justice, with no fine. See id. § 12.32

(stating that allowable punishment for first-degree felony is imprisonment for life or

for a term between five and 99 years, in addition to a possible fine of up to $10,000).

The trial court sentenced Harris accordingly.

      Harris’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s motion and brief meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

744, 87 S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel notified

Harris of the motion to withdraw, provided her a copy of the brief, informed her of

her right to file a pro se response, informed her of her pro se right to seek

discretionary review should we agree and hold that the appeal is frivolous, and took

concrete measures to facilitate Harris’s review of the appellate record. 436 S.W.3d
313, 319 (Tex. Crim. App. 2014). Harris had the opportunity to file a pro se response

to the Anders brief but did not do so. The State did not respond to the Anders brief.

      As the reviewing court, we must independently evaluate the record to

determine whether counsel is correct in determining that the appeal is frivolous. See

                                           2
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only if we agree may we grant

counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      After carefully reviewing the record and counsel’s brief, we agree that this

appeal is wholly frivolous and without merit, and we find nothing in the record that

might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005). Accordingly, we grant counsel’s motion to withdraw and affirm the

trial court’s judgment.

                                                      /s/ Elizabeth Kerr

                                                      Elizabeth Kerr
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2019




                                           3